Citation Nr: 1716426	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  11-08 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a January 2017 video hearing before the undersigned Veterans Law Judge (VLJ).  A complete transcript of the hearing has been associated with the claims file. 

As discussed below, the Veteran's claim of entitlement to service connection for a right knee disability is being granted.  A letter from her doctor dated in January 2017 suggested the Veteran has a left knee disability, as secondary to her right knee disability.  This is REFERRED to the RO for appropriate action, to include forwarding VA's standardized claim form to the Veteran.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  The evidence proves the Veteran experiences a current right knee disability and sustained a right knee injury while in service. 

2.  Resolving reasonable doubt in the Veteran's favor, the evidence is in relative equipoise on the issue of whether the Veteran's right knee disability is etiologically related to her active military service. 






CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In the case at bar, the evidence proves that the Veteran currently experiences a right knee disability and injured her right knee in 1987 while in basic training.  Diagnoses during service included suprapatellar bursitis and/or patellofemoral joint syndrome in the right knee due to overuse, and she sought treatment for continued knee pain on numerous occasions.  Thus, the determining factor in this case is whether a nexus exists between the Veteran's current right knee disability and the right knee injuries she sustained while in military service.

The record contains competing opinions on whether the Veteran's current right knee disability is etiologically related to the right knee injuries she sustained in service.  The January 2009 VA examiner concluded the Veteran's current right knee disability was less likely as not caused by the Veteran's service.  This determination was based on an absence of right knee treatment from the Veteran's 1990 honorable discharge until 2008, the Veteran's comments that her last job worsened her knee pain, and a comparison of McMurray testing results from the VA examination and the Veteran's service treatment records.  However, in February 2010, a VA orthopedic clinician assessed the Veteran with premature osteoarthritis in the right knee and opined that the condition was "traumatic in origin" and "more likely than not it is from the time of service as [the Veteran gave] no other history."  The clinician's determination was based on physical examination of the Veteran's right knee, review of diagnostic imaging results, and the Veteran's subjectively reported lay history, which as discussed below is both competent and credible.  

The Board is cognizant that the record shows a dearth of medical treatment following the Veteran's 1990 honorable discharge from military service until 2008.  The undersigned VLJ questioned the Veteran on this absence of treatment during the January 2017 video hearing.  The Veteran testified that during this time frame she was unable to afford health insurance, and despite being a nurse and working in a healthcare setting, it was inappropriate to ask for assistance with personal medical issues.  See Board video hearing, Tr. at pp. 9-10.  The Board finds this testimony to be sincere, believable, and credible.  

As both opinions are equally persuasive, the Board finds the medical evidence is in relative equipoise, and the Veteran is entitled to the benefit of the doubt.  In light of the above considerations, the Board concludes there is sufficient medical evidence to establish a nexus between the Veteran's current right knee disability and the Veteran's in-service injury to her right knee.  


ORDER

Entitlement to service connection for a right knee disability is granted.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


